Case: 18-10158      Document: 00514630744        Page: 1     Date Filed: 09/06/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                   No. 18-10158                   United States Court of Appeals

                                 Summary Calendar
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 6, 2018
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

CHAD PRESTON BREWER,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:17-CR-42-1




Before SMITH, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *

      Chad Brewer was convicted, on a guilty plea, of (1) being a felon in



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-10158    Document: 00514630744     Page: 2   Date Filed: 09/06/2018


                                 No. 18-10158

possession of ammunition, in violation of 18 U.S.C. § 922(g)(1), and (2) posses-
sion with intent to distribute a controlled substance. He challenges only the
former. He has filed an unopposed motion for summary disposition, conceding
that his arguments are foreclosed. He raises them only to preserve them for
possible further review.

      Brewer asserts, relying on National Federation of Independent Business
v. Sebelius, 567 U.S. 519 (2012) (“NFIB”), that § 922(g)(1) is unconstitutional
because it regulates conduct that falls outside the Commerce Clause. He con-
cedes that the issue is foreclosed by United States v. Alcantar, 733 F.3d 143,
145−46 (5th Cir. 2013). In Alcantar, we noted that our decisions have “consis-
tently upheld the constitutionality” of 18 U.S.C. § 922(g)(1), which we de-
scribed as “a valid exercise of Congress’s authority under the Commerce
Clause.” Id. at 145. We explained that NFIB “did not address the constitu-
tionality of § 922(g)(1), and it did not express an intention to overrule the
precedents upon which our cases—and numerous other cases in other
circuits—relied in finding statutes such as § 922(g)(1) constitutional.”      Id.
at 146.

      Citing United States v. Wallace, 889 F.2d 580, 583 (5th Cir. 1989),
Brewer contends that this court’s construction of § 922(g) is contrary to the
plain language of the statute because we do not interpret the phrase “possess
in or affecting commerce” as requiring proof that the defendant’s possession of
the ammunition was in or affecting commerce, but only that the ammunition
itself “crossed state lines.” We have held, however, that evidence that “the
[ammunition] traveled in or affected interstate commerce” suffices to establish
the interstate-commerce “nexus” of the statute. United States v. Gresham,
118 F.3d 258, 265 (5th Cir. 1997). One panel of this court may not overrule a




                                       2
    Case: 18-10158    Document: 00514630744     Page: 3   Date Filed: 09/06/2018


                                 No. 18-10158

decision of another panel in the absence of an intervening contrary or super-
seding decision by this court sitting en banc or by the Supreme Court. See
United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014). Therefore, Brewer’s
argument is foreclosed.

      Relying on Flores-Figueroa v. United States, 556 U.S. 646 (2009), Brewer
challenges his conviction on the ground that the indictment did not allege, and
the factual basis did not establish, that he knew that his possession of the
ammunition was in or affecting interstate commerce. Under United States
v. Dancy, 861 F.2d 77, 81−82 (5th Cir. 1988), a § 922(g)(1) conviction “requires
proof that the defendant knew that he had received (or possessed or trans-
ported) [ammunition] but does not require proof that he knew that the [ammu-
nition] had an interstate nexus.” United States. v. Schmidt, 487 F.3d 253, 254
(5th Cir. 2007). Brewer admits that his argument is foreclosed by United
States v. Rose, 587 F.3d 695 (5th Cir. 2009), which was decided after Flores-
Figueroa. Indeed, in Rose, id. at 705−06, we determined that Dancy remains
good law even after Flores-Figueroa.

      The motion for summary disposition is GRANTED, and the judgment is
AFFIRMED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).




                                       3